Citation Nr: 9909544	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether the termination of the appellant's apportionment of 
the veteran's compensation benefits was proper.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had verified active service from September 1973 
to November 1976, although the record indicates that he had 
approximately 15 years prior active service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
in May 1994 to terminate the appellant's apportionment award, 
effective April 1, 1994.  

In October 1998, a hearing was held at the Board before C. W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran is in receipt of VA compensation benefits.  

2.  Effective in December 1992, the appellant was awarded an 
apportionment of the veteran's compensation benefits.  

3.  The appellant and the veteran were divorced in March 
1994.  

4.  The RO terminated the appellant's apportionment, 
effective from April 1, 1994.  


CONCLUSION OF LAW

The appellant's claim of entitlement to an apportionment of 
the veteran's VA disability compensation after April 1, 1994 
is precluded by law.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.450(a)(1)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A rating decision in May 1977 established service connection 
for the veteran for a disability incurred in service.  In May 
1993, the RO awarded the appellant an apportionment of the 
veteran's VA compensation benefits, based, in part, on their 
separation.  

The appellant wrote to the RO in March 1994 requesting an 
increased apportionment of the veteran's compensation 
benefits.  

In April 1994, the RO received notice of the dissolution of 
the marriage between the veteran and the appellant by the 
Superior Court of California on March 23, 1994.  The RO wrote 
to the appellant and to the veteran in May 1994 to inform 
them that the appellant's apportionment had been terminated, 
effective from April 1, 1994.  

The appellant testified at a personal hearing before a 
hearing officer at the RO in November 1994.  She stated that 
she and the veteran had signed an agreement pursuant to which 
she was to assign a number of their properties to her.  She 
indicated that he had not done so.  The appellant also argued 
that he had ceased providing her with any support.  

In October 1998, a personal hearing was conducted before the 
undersigned Member of the Board at the RO.  The appellant 
testified that, since their divorce, the veteran had provided 
her with only intermittent support and that she was able to 
obtain only temporary work.  She indicated that she believed 
that he should be able to help supporting her, since he is in 
receipt of a 100 percent rating for his service-connected 
disabilities.  

Analysis

All or any part of a veteran's compensation may be 
apportioned on behalf of his or her spouse, if the veteran is 
not residing with his or her spouse, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's support.  38 C.F.R. § 3.450(a)(1)(ii) (1998).  The 
veteran's benefits may be apportioned if the veteran is not 
residing with his or her spouse and a claim for apportionment 
is filed for or on behalf of the spouse.  38 C.F.R. § 
3.452(a) (1998).  

"Spouse" means a person of the opposite sex whose marriage 
to the veteran is valid under the law of the place where the 
parties resided at the time of marriage or the law of the 
place where the parties resided when the right to benefits 
accrues.  38 C.F.R. §§ 3.1(j), 3.50(a) (1998).  

In the consideration of appeals, the Board is bound by 
applicable statutes, VA regulations, and precedent opinions 
of the General Counsel of the Department of Veterans Affairs.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  

As noted in the above-cited regulations, the only provision 
made for apportionment of a veteran's compensation is to a 
current spouse.  There is no provision in the regulations to 
award an apportionment to a former spouse of a still-living 
veteran.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, as a matter of law, the termination of payment of the 
appellant's apportioned share of the veteran's VA 
compensation benefits was proper, since there is no legal 
basis for her to receive an apportionment of the veteran's VA 
disability compensation.  

Whether or not the veteran is furnishing the appellant with 
proper support, the statutes and regulations simply do not 
provide a basis for continued apportionment of the veteran's 
VA compensation benefits to the appellant.  Under the 
circumstances, the Board has no alternative but to deny the 
appellant's claim.  


ORDER

The termination of the appellant's apportionment of the 
veteran's VA compensation benefits was proper.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

